FILED
                            NOT FOR PUBLICATION                            MAY 21 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10518

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00009-RCJ

  v.
                                                 MEMORANDUM*
GARUDADAS WAWERO MARSHALL,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Garudadas Wawero Marshall appeals from the district court’s judgment and

challenges the fine imposed following his guilty-plea conviction for being a felon

in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Marshall contends that the district court erred by finding that he had the

ability to pay the $1,000 fine imposed. We review for clear error the district

court’s determination that a defendant is able to pay a fine. See United States v.

Orlando, 553 F.3d 1235, 1240 (9th Cir. 2009). Even accepting that Marshall was

indigent at the time of sentencing, he failed to demonstrate his inability to pay

because he presented no evidence that he would be unable to participate in an

earnings program while incarcerated or otherwise pay the fine in the future.

Therefore, the district court did not err by imposing the below-Guidelines fine. See

id. (“[T]he court may fine a currently indigent defendant, if it finds that he has

earning capacity to pay the fine in the future”).

      AFFIRMED.




                                           2                                   13-10518